             IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF OKLAHOMA


JOE HENRY VANN, JR.,                       )
                                           )
              Petitioner,                  )
                                           )
v.                                         )      Case No. 15-CV-0275-JED-FHM
                                           )
RICK WHITTEN,1                             )
                                           )
              Respondent.                  )

                                OPINION AND ORDER

       Petitioner Joe Henry Vann, Jr., a state inmate appearing pro se, brings this habeas

corpus action under 28 U.S.C. § 2254 to challenge the judgment and sentence entered

against him in the District Court of Tulsa County, Case No. CF-2011-4470. In that case,

Petitioner is serving three concurrent life sentences following convictions on three counts

of child sexual abuse. For the reasons discussed below, the Court finds and concludes that

the petition for a writ of habeas corpus shall be denied.

                                     BACKGROUND

       On July 30, 2011, Al.H and Av.H told their aunt that Petitioner, their stepfather,

touched them inappropriately, made them touch him inappropriately, and made them watch




       1
         Petitioner is incarcerated at the James Crabtree Correctional Center (JCCC), in
Helena, Oklahoma. On September 20, 2018, Rick Whitten was appointed to serve as
Warden of the JCCC. Whitten is therefore substituted in place of Jason Bryant as the party
Respondent. See Rule 2(a), Rules Governing Section 2254 Cases in the United States
District Courts. The Clerk of Court shall note the substitution in the record.
“nasty movies.” Doc. 8-2, at 10-11; Doc. 9-7, Trial Tr. vol. 3, at 135-42.2 That same night,

the girls’ aunt reported these disclosures to the girls’ mother. Doc. 9-7, Trial Tr. vol. 3, at

143. Following an investigation, the State charged Petitioner, in the District Court of Tulsa

County, Case No. CF-2011-4470, with five counts of sexually abusing a child under the

age of 12, in violation of OKLA. STAT. tit. 21, § 843.5F. Doc. 8-6, at 2-3.3

       The State alleged that between July 1, 2008, and July 31, 2011, Petitioner sexually

abused Al.H. by placing her hand on his penis (Count 1), by placing her hand on his penis

(Count 2), and by showing her adult pornography with naked adults engaged in sexual

activity (Count 3), all when she was between 6 and 9 years of age. Id. at 2. The State

alleged that Petitioner sexually abused Av.H. by touching her on the vagina (Count 4), and

by showing her adult pornography with naked adults engaged in sexual activity (Count 5),

all when she was between 5 and 8 years of age. Id. at 3.

       Two witnesses testified at the preliminary hearing: Melissa Gantz and the girls’

mother (hereafter, “Mother”). Doc. 9-1, Prelim. Hr’g Tr., at 2. Gantz testified that she

conducted a forensic interview with each girl on August 2, 2011. Id. at 6-7, 18. At the

time of the interviews, Al.H. was nine years old and Av.H was eight years old. Id. at 6-7,




       2
         For consistency, the Court’s record citations refer to the CM/ECF page numbers
in the upper right-hand corner of each document.
       3
         The State also charged Petitioner with two counts of violating a protective order,
in violation of OKLA. STAT. tit. 22, § 60.6 (Counts 6 and 7). The trial court granted
Petitioner’s motion to sever Counts 6 and 7 for trial, and the State ultimately dismissed
both counts. Doc. 9-5, at 6-8; Doc. 9-11, Orig. Rec. at 13. Those counts are not at issue
in this habeas proceeding.

                                              2
18-19. During the interview, Al.H. disclosed that Petitioner made Al.H. touch his “wrong

spot” “more than once” when she was eight years old and in the second grade. Doc. 9-1,

Prelim. Hr’g Tr., at 12-13, 18. She also disclosed that “one time” Petitioner put his “wrong

spot in her butt.” Id. at 14. Al.H. identified Petitioner’s “wrong spot” by circling the penis

on a diagram of a male body. Id. Al.H. also told Gantz that when Petitioner made her

touch his “wrong spot” it “felt squishy.” Id. at 16. Av.H disclosed that Petitioner “put his

finger in her pee-pee” “more than once” when she was seven years old and that it “hurt.”

Id. at 18-22. On a diagram of a female body, Av.H. identified the vaginal area as the “pee-

pee.” Id. at 19-20. Both girls told Gantz that these events occurred in their home and both

reported that Petitioner also made them watch “nasty movies.” Id. at 14-15, 21-23.

       Mother testified that on July 30, 2011, she and Petitioner were at a hotel to celebrate

her birthday. Doc. 9-1, Prelim. Hr’g Tr., at 42-43, 46. Mother received a call from the

girls’ aunt, her sister (hereafter “Aunt”), reporting that Petitioner had “messed with” Al.H

and Av.H. Id. at 43-44. According to Mother, Petitioner left the hotel, went home and

confronted the girls, then returned to the hotel and “apologized for what he’[d] done to the

girls.” Id. at 44-49. Mother testified that she overheard Petitioner confront the girls

because Aunt called Mother a second time when Petitioner showed up at the house after he

left the hotel. Id. at 45-47. Mother also testified that on August 1, 2011, Al.H disclosed to

Mother that Petitioner had been “messing with her down there.” Id. at 50. Mother

understood Al.H references to “down there” as disclosing that Petitioner made Al.H. touch

his penis and also touched her vagina. Id. at 51. According to Mother, Al.H used the term

“um-hmm” to describe both male and female private parts. Id. Two or three weeks later,

                                              3
Av.H. disclosed to Mother that Petitioner had touched her “down there,” which Mother

understood as Av.H. disclosing that Petitioner touched Av.H.’s vagina. Id. at 53. Av.H.

also told Mother that Petitioner made her watch “nasty movies.” Id. at 53-54.

       Before trial, the State filed notice of its intent to introduce evidence of other crimes

or bad acts.4 Doc. 8-6, at 1. Specifically, the State notified Petitioner that (1) Al.H. would

testify Petitioner “exposed his penis to her on more than one occasion,” “allowed himself

to be seen by her while he was completely naked on more than one occasion,” and “pulled

(or attempted to pull) her pants down and tried to put his penis in her behind,” and (2)

Av.H. would testify that Petitioner “touched her rear end with his finger.” Id. Following

a pretrial hearing, the trial court found this evidence admissible under OKLA. STAT. tit. 12,

§ 2404(B), found that the State complied with notice requirements set forth in Burks v.

State, 594 P.2d 771, 773 (Okla. Crim. App. 1979), and found that the evidence was also

admissible under OKLA. STAT. tit. 12, § 2414 (2011) and the doctrine of res gestae. Doc.

9-4, Burks Hr’g Tr., at 7-8.

       The trial court held hearings before and during trial to determine the admissibility

of prior consistent out-of-court statements Al.H and Av.H made (1) when they disclosed

the sexual abuse to Mother and Aunt and (2) during the forensic interviews with Gantz.


       4
         Under Oklahoma law, other crimes evidence may be admissible under a res gestae
exception or under OKLA. STAT. tit. 12, § 2404(B). Baird v. State, 400 P.3d 875, 885 (Okla.
Crim. App. 2016). Section 2404(B) provides that evidence of other crimes, wrongs, or acts
may be admissible to show motive, opportunity, intent, preparation, plan, knowledge,
identity or absence of mistake or accident. OKLA. STAT. TIT. 12, § 2404(B). In addition,
in a prosecution for child molestation, “evidence of the defendant’s commission of another
offense or offenses of child molestation is admissible, and may be considered for its bearing
on any matter to which it is relevant.” OKLA. STAT. tit. 12, § 2414.
                                              4
See Doc. 9-4, Burks Hr’g Tr., at 9, 45-46; Doc. 9-7, Trial Tr. vol. 3, at 132-33; Doc. 9-8,

Trial Tr. vol. 4, at 76-78. The trial court determined that all of the girls’ out-of-court

statements were admissible under OKLA. STAT. tit. 12, § 2803.1.5 Id.

       At trial, the jury heard testimony from Al.H and Av.H that was essentially consistent

with the disclosures the girls’ made to Gantz during the forensic interviews. See Doc. 9-7,

Trial Tr. vol. 3, at 15-33 (Al.H. testimony), 74-91 (Av.H testimony). Aunt testified

regarding the circumstances surrounding, and the substance of, the girls’ initial disclosures.

Id. at 135-50. Mother and Aunt both testified that Petitioner apologized for touching the

girls. Id. at 146-47, 180, 182. Michael Baxter, a physician, testified he examined both

girls following their disclosures. Doc. 9-8, Trial Tr. vol. 4, at 17, 27. According to Baxter,

Al.H.’s examination results were normal, which he testified was not necessarily

inconsistent with child sexual abuse. Id. at 27-28. As for Av.H, Dr. Baxter found a notch

on her hymen that he testified could be consistent with her disclosure but could also be

consistent with some other traumatic injury such as falling onto a bicycle. Id. at 29-30, 32.

Gantz testified about the process and substance of the girls’ forensic interviews, and the

State introduced a video recording of each interview. Id. at 80, 82-95; Doc. 10 (State’s

Exhibits 4 & 5).



       5
          As relevant here, § 2803.1 governs the admissibility of out-of-court statements
made by children under 13 years of age that describe “any act of sexual contact performed
with or on the child . . . by another.” Such statements are admissible if (1) the trial court,
after an evidentiary hearing, finds under the totality of circumstances that the statements
are sufficiently reliable and trustworthy and (2) the child either testifies or is available to
testify at trial or, if the child is unavailable to testify, “there is corroborating evidence of
the act.” OKLA. STAT. tit. 12, § 2803.1
                                               5
       After the state rested, Petitioner presented several witnesses to support his theories

that Mother encouraged the girls to fabricate the allegations and that another male relative

might have abused the girls. See Doc. 9-8, Trial Tr. vol. 4, at 104-148. Petitioner also

testified on his own behalf, denying the allegations of abuse. Id. at 173-74, 183-84. The

jury found Petitioner guilty as to Counts 1, 2 and 4, and found him not guilty as to Counts

3 and 5. Doc. 9-9, Trial Tr. vol. 5, at 56-59. The trial court adopted the jury’s sentencing

recommendations, imposed a life sentence and a $5,000 fine for each conviction, and

ordered the sentences to be served concurrently. Id.; Doc. 9-10, Sent. Hr’g Tr., at 11-12.

       Through counsel, Petitioner filed a direct appeal with the Oklahoma Court of

Criminal Appeals (OCCA), raising six propositions of error. Doc. 8-1, Pet’r App. Br., at

3-4. By unpublished summary opinion filed August 19, 2014, in Case No. F-2013-804,

the OCCA rejected each proposition of error on the merits and affirmed Petitioner’s

convictions and sentences. Doc. 8-4, Vann v. State, No. F-2013-804 (Okla. Crim. App.

2014) (unpublished) (hereafter, “OCCA Op.”), at 2-4. Petitioner did not seek a writ of

certiorari from the United States Supreme Court or seek post-conviction relief in state

court. Doc. 1, at 3; Doc. 8, at 1.

       Petitioner filed the instant habeas petition on May 18, 2015. Doc. 1. Respondent

filed a response (Doc. 8) in opposition to the petition and provided the state court records

(Docs. 8, 9, 10) necessary to adjudicate Petitioner’s claims. Petitioner did not file a reply.

                                       DISCUSSION

       Petitioner seeks federal habeas relief on the same six grounds he presented to the

OCCA on direct appeal:

                                              6
       Ground 1:     Because the information was overly vague, it failed to uphold
                     minimal due process standards in two respects.

       Ground 2:     Trial court erred by admission of other crimes evidence and
                     fundamentally denied [Petitioner] a fair trial.

       Ground 3:     Trial court erred by repeatedly permitting State to
                     impermissibly reinforce witnesses [sic] testimony.

       Ground 4:     Prosecutorial misconduct in three (3) instances that
                     contravened and prejudiced [Petitioner’s] fair trial rights.

       Ground 5:     Because [Petitioner’s] trial counsel flailed [sic] to object to
                     multiple prejudicial evidentiary issues, trial counsel provided
                     ineffective assistance of counsel, in two (2) respects.

       Ground 6:     The cumulative effect of trial errors in this case warrants a new
                     trial.

Doc. 1, at 5-6, 8, 10, 13-14. 6 In response to the petition, Respondent contends the claims

alleged in Grounds 2 and 3 challenge the trial court’s evidentiary rulings and therefore raise

issues of state law that are not cognizable on habeas review.             Doc. 8, at 15-31.

Alternatively, Respondent contends Petitioner cannot show that the admission of the

challenged evidence deprived him of a fair trial. Id. Respondent contends 28 U.S.C.

§ 2254(d) bars habeas relief as to Petitioner’s remaining claims. Id. at 7-15, 31-49.


       6
          Because Petitioner appears pro se, this Court must liberally construe his habeas
petition. Hall v. Bellmon, 935 P.2d 1106, 1110 (10th Cir. 1991). In Grounds 1 and 5,
Petitioner provides some supporting facts. Doc. 1, at 5, 13. In the remaining grounds for
relief, Petitioner refers to supporting facts purportedly stated in a non-existent attachment
to his habeas petition. Id. The rule of liberal construction neither permits the Court to craft
arguments on a pro se litigant’s behalf nor requires the Court to “scour the record” for facts
supporting his claims. Crawford v. Addison, 526 F. App’x 893, 895 (10th Cir. 2013)
(unpublished). Nonetheless, because Petitioner raises the same claims in his habeas
petition as he presented to the OCCA on direct appeal, the Court will refer to his direct
appeal brief (Doc. 8-1), as needed, to understand the basis of his habeas claims.

                                              7
I.     Legal Framework

       The Antiterrorism and Effective Death Penalty Act (AEDPA), 28 U.S.C. § 2254,

governs this Court’s review of Petitioner’s habeas petition.7 Under the AEDPA, a federal

court may grant habeas relief to a state prisoner “only on the ground that [the prisoner] is

in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). This means that state prisoners who allege only violations of state law

generally are not entitled to federal habeas relief. See Wilson v. Corcoran, 562 U.S. 1, 5

(2010) (“[I]t is only noncompliance with federal law that renders a State’s criminal

judgment susceptible to collateral attack in the federal courts.”).

       In addition, when the state court adjudicates the merits of a state prisoner’s federal

claims, a federal court may grant habeas relief only if the prisoner demonstrates that the

state court’s adjudication of those claims either “resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established Federal law,” 28 U.S.C.

§ 2254(d)(1), or “resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding, id. § 2254(d)(2).

Subsection (d)(1) guides the analysis of habeas claims alleging legal errors whereas

subsection (d)(2) guides the analysis of habeas claims alleging factual errors. House v.


       7
         In most cases, a state prisoner must file a federal habeas petition within one year
of the date on which his convictions became final. 28 U.S.C. § 2244(d)(1). In addition,
before seeking federal habeas relief, the prisoner must exhaust available state-court
remedies, id. § 2254(b)(1)(A), by “fairly present[ing] the substance of his federal habeas
claim[s] to state courts,” Hawkins v. Mullins, 291 F.3d 658, 668 (10th Cir. 2002).
Respondent concedes, and the Court finds, that Petitioner timely filed his habeas petition
and exhausted his state court remedies as to all claims through his direct appeal. Doc. 8,
at 2.
                                               8
Hatch, 527 F.3d 1010, 1015 (10th Cir. 2008).

       As used in § 2254(d)(1), the phrase “clearly established Federal law” means “the

governing legal principle or principles” stated in “the holdings, as opposed to the dicta, of

[the United States Supreme Court’s] decisions as of the time of the relevant state-court

decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003) (quoting Terry Williams v.

Taylor, 529 U.S. 362, 412 (2000)). “The absence of clearly established federal law is

dispositive under § 2254(d)(1).” House, 527 F.3d at 1018. Thus, “only if [a federal court]

answer[s] affirmatively the threshold question as to the existence of clearly established

federal law, may [the court] ask whether the state court decision is either contrary to or an

unreasonable application of such law.” Id. “To determine whether a particular decision is

‘contrary to’ then-established law, a federal court must consider whether the decision

‘applies a rule that contradicts [such] law’ and how the decision ‘confronts [the] set of

facts’ that were before the state court.” Cullen v. Pinholster, 563 U.S. 170, 182 (2011)

(alterations in original) (quoting Terry Williams, 529 U.S. at 405, 406). When the state

court’s decision “‘identifies the correct governing legal principle’ in existence at the time,

a federal court must assess whether the decision ‘unreasonably applies that principle to the

facts of the prisoner’s case.’”    Id. (quoting Terry Williams, 529 U.S. at 413). An

“unreasonable application of” clearly established federal law under § 2254(d)(1) “must be

‘objectively unreasonable,’ not merely wrong; even clear error will not suffice.” White v.

Woodall, 572 U.S. 415, 419 (2014) (quoting Lockyer, 538 U.S. at 75-76). Thus, to support

a claim that the state court unreasonably applied clearly established federal law, a state

prisoner “must show that the state court’s ruling on the claim being presented in federal

                                              9
court was so lacking in justification that there was an error well understood and

comprehended in existing law beyond any possibility for fairminded disagreement.”

Harrington v. Richter, 562 U.S. 86, 103 (2011).

       Under § 2254(d)(2), a state prisoner can overcome the bar to habeas relief only by

showing that the state court’s decision is based on “an unreasonable determination of the

facts” that were developed in the state court proceeding.           “[A] state-court factual

determination is not unreasonable merely because the federal habeas court would have

reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301

(2010). In addition, a federal court must presume the correctness of the state court’s factual

findings unless the prisoner rebuts that presumption “by clear and convincing evidence.”

28 U.S.C. § 2254(e)(1).8

       Together, both subsections of § 2254(d) “stop[] short of imposing a complete bar

on federal-court relitigation of claims already rejected in state proceedings.” Richter, 562

U.S. at 102. This is so because “habeas corpus is a ‘guard against extreme malfunctions in

the state criminal justice systems,’ not a substitute for ordinary error correction through

appeal.” Id. at 102-03 (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens,

J., concurring in judgment)).




       8
         The Supreme Court has “not defined the precise relationship between § 2254(d)(2)
and § 2254(e)(1).” Burt v. Titlow, 571 U.S. 12, 18 (2013). However, as further discussed
below, even without applying the statutory presumption of correctness, the Court finds
Petitioner fails to argue, let alone show, that the OCCA committed any factual errors in
rejecting his constitutional claims.

                                             10
II.    Analysis

       A.     Charging document failed to provide adequate notice (Ground 1)

       In his first claim, Petitioner alleges he was deprived of due process because the

Information was overly vague in two respects and failed to provide him with adequate

notice of the charges against him. Doc. 1, at 5; Doc. 8-1, at 13-22. First, he contends that

the dates alleged in Counts 1, 2 and 4 were not sufficiently specific to provide a person of

common understanding with notice of what the State intended to prosecute. Doc. 1, at 5;

Doc. 8-1, at 14-18. Second, he alleges that the charges in Counts 1 and 2 were not

sufficiently distinct to allow a person of common understanding to distinguish between the

acts being prosecuted. Doc. 1, at 5; Doc. 8-1, at 18-22.

       The OCCA rejected Petitioner’s claim that the Information failed to satisfy minimal

due process standards. Doc. 8-4, OCCA Op., at 2. Citing Kimbro v. State, 857 P.2d 798

(Okla. Crim. App. 1990), the OCCA found “the Information provided [Petitioner]

sufficient notice of the charges to enable him to prepare a defense.”9 Id. The OCCA further


       9
          Though not readily apparent from the OCCA’s opinion, the citation to Kimbro
reflects the OCCA’s rejection of Petitioner’s claim that the Information was deficient based
on the time range alleged. In Kimbro, the OCCA rejected an appellant’s objection to an
Information that alleged he committed an act of forcible oral sodomy with a child between
April 31, 1987, and August 31, 1987. 857 P.2d at 799-800. In rejecting that claim, the
OCCA reasoned that the victim was “a seven year old boy with an undeveloped sense of
time” but he “testified clearly regarding one act of forcible anal sodomy and one act of
forcible oral sodomy,” both of which occurred when it “was hot outside.” Id. at 800. The
OCCA found the five-month time span did not “make[] the Information constitutionally
infirm” and that the prosecutor “satisfied his duty to inform the accused within reasonable
limits as best known by the State, the time frame in which these acts were believed to have
occurred.” Id. The OCCA further reasoned that “[t]o hold otherwise would create undue
risk to child victims who for legitimate reasons are unable to specify the date or dates on
which they were molested.” Id.
                                            11
reasoned, “The fact that Counts 1 and 2 described identical crimes against the same victim

is not objectionable, because multiple incidents were clearly supported by her testimony.”

Id.

       The Court agrees with Respondent that Petitioner is not entitled to habeas relief on

this claim because the OCCA’s decision is neither contrary to nor an unreasonable

application of clearly established federal law. Doc. 8, at 7-15. “An Information may

violate the Sixth Amendment by failing to provide adequate notice of the nature and cause

of the accusations against the defendant.” Sallahdin v. Gibson, 275 F.3d 1211, 1227 (10th

Cir. 2002). The Supreme Court has identified “two constitutional requirements” for a

charging document. United States v. Resendiz-Ponce, 549 U.S. 102, 108 (2007). A

charging document “is sufficient if it [1] contains the elements of the offense charged and

fairly informs a defendant of the charge against which he must defend, and [2] enables him

to plead an acquittal or conviction in bar of future prosecutions for the same offense.”

Hamling v. United States, 418 U.S. 87, 117 (1974). Notably, Petitioner fails to identify,

either in his petition or direct appeal brief, any Supreme Court cases clearly establishing

that the Constitution requires a state to either allege a particular range of dates or provide

a certain level of specificity with respect to multiple acts when it charges a defendant with

sexually abusing a child. Petitioner’s failure to cite any such cases is not surprising. As

some courts have recognized, “Supreme Court precedent in this area is very general and

lacks a specific application to the problems encountered in prosecutions of child sexual

abuse.” Crawford v. Pennsylvania, 714 F. App’x 177, 180 (3d Cir. 2017) (unpublished);

see also Burling v. Addison, 451 F. App’x 761, 766 (10th Cir. 2011) (unpublished) (noting

                                             12
habeas petitioner’s failure to “identify any Supreme Court opinion that would require his

charging document to specify the time and location of the offense to inform him fairly of

the [child sexual abuse] charges against him”); Hunter v. New Mexico, 916 F.2d 595, 596-

97, 600 (10th Cir. 1990) (citing a First Circuit decision and state court decision to

summarily reject, in pre-AEDPA case, habeas petitioner’s “argument that the information

was deficient in failing to identify specific dates for the crimes alleged” in a child sexual

assault case).10

       The Supreme Court’s “general proposition that a defendant must have adequate

notice of the charges against him” “is far too abstract to establish clearly the specific rule[s]

[Petitioner] needs” in this case. Lopez v. Smith, 135 S. Ct. 1, 4 (2014). In his direct appeal

brief, Petitioner primarily relied on federal court decisions to support his challenge to the

sufficiency of the charging document. Doc. 8-1, at 16-22. But regardless of whether lower

federal courts have established specific rules regarding the constitutional adequacy of

charging documents in child sexual abuse cases, the Supreme Court has not. Lower federal

courts may not “refine or sharpen a general principle of Supreme Court jurisprudence into

a specific legal rule that [the Supreme] Court has not announced.” Smith, 135 S. Ct. at 4

(quoting Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (per curiam)). Further, even if lower

federal courts have adopted more specific rules for the sufficiency of charging documents

in child sexual abuse cases, those rules do not constitute clearly established federal law for

purposes of habeas review. The AEDPA “prohibits the federal courts of appeals [as well


       10
         The Court cites the unpublished decisions in Crawford and Burling for their
persuasive value. See Fed. R. App. P. 32.1(a); 10th Cir. 32.1(A).
                                               13
as federal district courts] from relying on their own precedent to conclude that a particular

constitutional principle is “clearly established” within the meaning of § 2254(d). Smith,

135 S. Ct. at 2.

       In short, the “clearly established Federal law” with respect to Petitioner’s Ground 1

claim is the general proposition announced in Hamling: due process is satisfied if the

charging document (1) provides adequate notice of the charges and (2) provides adequate

protection against future prosecution for the same acts. United States v. Resendiz-Ponce,

549 U.S. at 108; Hamling, 418 U.S. at 117. When, as here, the controlling legal principle

states only a general proposition, a state court has more leeway in applying that principle.

See Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (explaining that “evaluating

whether a rule application was unreasonable requires considering the rule’s specificity,”

thus, “[t]he more general the rule, the more leeway courts have in reaching outcomes in

case-by-case determinations”). Significantly, in determining the sufficiency of a charging

document, courts may look beyond the charging document itself and consider other

materials that were provided to the defendant before trial. See Sallahdin, 275 F.3d at 1227

(considering “material available at the preliminary hearing and through discovery,” along

with the charging document, to conclude defendant received sufficient notice of charges);

Parker v. State, 917 P.2d 980, 986 (Okla. Crim. App. 1996) (providing that the OCCA will

consider preliminary hearing testimony and discovery materials to determine whether

charging document satisfies due process requirements).

       As discussed, Gantz testified at the preliminary hearing about her forensic

interviews with Al.H. and Av.H. Doc. 9-1, Prelim. Hr’g Tr., at 6-7, 9, 18. At the time of

                                             14
the interviews, Al.H. was nine years old and Av.H. was eight years old. Id. at 9-10, 18.

Al.H. told Gantz that Petitioner sexually abused her “more than once” when she was eight

years old and in the second grade by placing her hand on his penis. Id. at 12-13, 16-18.

Av.H. told Gantz that Petitioner touched her inappropriately “more than once” beginning

when she was seven years old by placing his finger in her vagina. Id. at 18-21. While the

girls’ disclosures as to the dates of the abuse were not specific, Gantz’s preliminary hearing

testimony regarding the girls’ disclosures narrowed the time frame down from the three

years alleged in the Information to approximately one year. In addition, the preliminary

hearing testimony clarified that Al.H.’s disclosures supported the charges alleged in Counts

1 and 2. The OCCA found that the Information, coupled with testimony presented at the

preliminary hearing, provided adequate notice for Petitioner to prepare his defense. Doc.

8-4, OCCA Op., at 2. Having reviewed the state-court record, this Court cannot say that

the OCCA’s application of Hamling was “so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Richter, 562 U.S. at 103. Thus, the Court denies habeas relief as to Ground

1.

       B.     Other crimes evidence (Ground 2)

       Next, Petitioner claims he was denied a fair trial because the trial court erroneously

admitted evidence of other crimes or bad acts. Doc. 1, at 6-7. On direct appeal, Petitioner

primarily relied on state law to argue that the trial court plainly erred in admitting the

challenged evidence. Doc. 8-1, at 22-34. The OCCA rejected this claim, reasoning,

       The fact that the victims testified to acts of sexual abuse besides those

                                             15
       specifically described in the Information did not amount to plain error.
       Having received the victims’ preliminary hearing testimony and recordings
       of their forensic interviews, [Petitioner] was not surprised by this evidence.
       The State gave notice of its intention to present such evidence and the trial
       court instructed the jury on the limited use of same.

Doc. 8-4, OCCA Op., at 2.

       As Respondent contends, to the extent Petitioner relies on state law to reassert his

challenge to the admission of other crimes evidence, he fails to state a cognizable habeas

claim. Determining whether evidence was properly admitted under state law “is no part of

a federal court’s habeas review of a state conviction.” Estelle v. McGuire, 502 U.S. 62, 67

(1991). As a result, federal habeas courts “will not disturb a state court’s admission of

evidence of prior crimes, wrongs or acts unless the probative value of such evidence is so

greatly outweighed by the prejudice flowing from its admission that the admission denies

[the petitioner] due process of law.” Knighton v. Mullin, 293 F.3d 1165, 1171 (10th Cir.

2002) (quoting Duvall v. Reynolds, 139 F.3d 768, 787 (10th Cir. 1998)). This means that

a federal court ordinarily must determine whether, when “considered in light of the entire

record, [the admission of other crimes evidence] resulted in a fundamentally unfair trial.”

Id. Here, however, by applying its own plain-error test to review Petitioner’s claim, the

OCCA applied the federal due-process standard. Doc. 8-4, OCCA Op., at 2; see Thornburg

v. Mullin, 422 F.3d 1113, 1125 (10th Cir. 2005) (finding “no practical distinction” between

Oklahoma’s formulation of plain error and the federal due-process test). Thus, the only

question for this Court is whether the OCCA’s application of the due-process standard was

objectively unreasonable. Id.; see also 28 U.S.C. § 2254(d)(1). Petitioner neither argues

nor demonstrates that the OCCA unreasonably applied the due-process standard. As the

                                            16
OCCA reasoned, Petitioner had notice before trial that the State would present other crimes

evidence, he received recordings of the girls’ forensic interviews before trial, and the trial

court twice instructed the jury regarding the limited purposes for which it could consider

the other crimes evidence. Doc. 8-4, OCCA Op., at 2; see also Doc. 9-7, Trial Tr. vol. 3,

at 221-22 (instructing jury on limited purposes of other crimes evidence after jury heard

testimony from Al.H, Av.H, Mother and Aunt); Doc. 9-11, Orig. Rec., at 142 (showing

same limiting instruction was given with all instructions immediately before jury

deliberations). On this record, Petitioner fails to overcome § 2254(d)(1)’s bar to habeas

relief. The Court therefore denies habeas relief as to Ground 2.

       C.     Impermissible reinforcement of witness testimony (Ground 3)

       In Ground 3, Petitioner claims he was denied a fair trial when the trial court

“repeatedly permitt[ed] [the] State to impermissibly reinforce witnesses testimony.” Doc.

1, at 8. Petitioner presented four arguments on direct appeal to support this claim. First,

he argued that the prosecutor improperly bolstered the testimony of Al.H and Av.H by

eliciting prior consistent statements for which no foundation had been laid. Doc. 8-1, at

36-38. Second, he argued that the trial court erroneously admitted the girls’ forensic

interviews. Id. at 38-40. Third, he argued that the prosecutor improperly used voir dire

and closing argument to reinforce the credibility of the girls’ testimony. Id. at 40-44.

Fourth, and finally, he argued that the prosecutor improperly vouched for Al.H. by eliciting

testimony from Al.H. that the prosecutor had, before trial, told Al.H. to tell the truth. Id.

at 44-46. Petitioner predicated each of these arguments on state law, but also generally

asserted that the admission of the challenged evidence deprived him of a fair trial. Id. at

                                             17
36-46. Applying state law, the OCCA rejected each of these arguments, stating:

       [E]vidence of the victims’ prior consistent out-of-court statements describing
       sexual abuse were properly admitted, after the trial court’s detailed findings
       that the evidence was trustworthy. The prosecutor’s arguments and questions
       throughout the trial properly drew the jury’s attention to the persuasive force
       of corroborative evidence (including [Petitioner’s] several admissions to
       misconduct), and did not improperly ask the jury to accept the prosecutor’s
       opinion of guilt based on any matters not presented in the courtroom.

Doc. 8-4, OCCA Op., at 3 (internal citations omitted).

       As a preliminary matter, Petitioner’s Ground 3 claim and the OCCA’s decision both

seem to blend separate issues of whether (1) the out-of-court statements and forensic

interviews were admissible and (2) whether the prosecutor committed misconduct by

emphasizing this evidence throughout the trial. Doc. 8-1, at 36-46; Doc. 8-4, OCCA Op.,

at 3. Again, to the extent Petitioner merely seeks a redetermination as to the admissibility

of the challenged evidence, he fails to state a cognizable habeas claim. McGuire, 502 U.S.

at 67. However, to the extent he reasserts a due process claim based either on the admission

of the challenged evidence or on allegations of prosecutorial misconduct, he cannot obtain

habeas relief unless he shows that the alleged errors “so infected the trial with unfairness

as to deny due process of law.” Thornburg, 422 F.3d at 1129 (quoting McGuire, 502 U.S.

at 75 and discussing due process implications of evidentiary error); see also Donnelly v.

DeChristoforo, 416 U.S. 637, 643 (1974) (explaining that habeas relief is appropriate

where prosecutorial misconduct “so infected the trial with unfairness as to make the

resulting conviction a denial of due process”). In addition, while the OCCA did not

explicitly reject Petitioner’s due process claim, this Court must presume it considered and

rejected that claim on the merits because nothing in the OCCA’s decision suggests it

                                             18
rejected that claim on procedural grounds. Doc. 8-4, OCCA Op., at 3; see Richter, 562

U.S. at 99 (“When a federal claim has been presented to a state court and the state court

has denied relief, it may be presumed that the state court adjudicated the claim on the merits

in the absence of any indication or state-law procedural principles to the contrary.”).

Applying Richter, this Court must therefore defer to the OCCA’s decision unless Petitioner

shows “there was no reasonable basis for the [OCCA] to deny relief.” 562 U.S. at 98.

       Petitioner does not even suggest that the OCCA had no reasonable basis to conclude

that his trial was not rendered fundamentally unfair by the admission of the challenged

evidence or by the prosecutor’s challenged remarks. Having reviewed the state-court

record, and giving proper deference to the OCCA’s decision, the Court agrees with

Respondent that Petitioner fails to overcome § 2254(d)(1)’s bar to habeas relief on this

claim. Thus, the Court denies habeas relief as to Ground 3.

       D.     Prosecutorial misconduct (Ground 4)

       In his fourth claim, Petitioner alleges that three additional instances of prosecutorial

misconduct deprived him of a fair trial. Doc. 1, at 10. First, Petitioner alleges the

prosecutor, during voir dire, “impermissibly compared establishing the elements of a crime

to making spaghetti.” Doc. 8-1, at 47-48. Second, he alleges the prosecutor engaged in

“negative vouching” by implying, through cross-examination of a defense witness and

comments on that witness’s testimony during closing argument, that the prosecutor did not

find that witness credible. Id. at 48-50. Third, he alleges the prosecutor made prejudicial

remarks during closing argument by “capitaliz[ing] on much of the [prosecutorial]

misconduct to which trial counsel failed to object.” Id. at 50-52. The OCCA reviewed the

                                              19
prosecutor’s challenged comments, questions, and arguments and found no misconduct on

the part of the prosecutor that would have prejudiced [Petitioner’s] right to a fair trial. Doc.

8-4, OCCA Op., at 3.

       The Court agrees with Respondent that the OCCA’s decision is neither contrary to

nor an unreasonable application of Supreme Court precedent. Doc. 8, at 31-39. As

previously discussed, federal habeas relief is appropriate only where prosecutorial

misconduct “so infected the trial with unfairness as to make the resulting conviction a

denial of due process.” DeChristoforo, 416 U.S. at 643. The due-process inquiry “requires

an examination of the entire proceedings, including the strength of the evidence against the

defendant.” Hanson v. Sherrod, 797 F.3d 810, 843 (10th Cir. 2015). Though not entirely

clear, it appears the OCCA applied the federal due-process standard in rejecting

Petitioner’s prosecutorial-misconduct claim. Doc. 8-4, OCCA Op., at 3. And, on the

record presented, the Court agrees with Respondent that the OCCA’s application of that

standard was not objectively unreasonable. First, even assuming the “spaghetti” analogy

was improper, Petitioner fails to show how it unfairly prejudiced him. As Respondent

points out, the jury was properly instructed on the State’s burden of proof and the elements

of each crime. See Doc. 9-11, Orig. Rec., at 119, 145-49. And, as evidenced by its not

guilty verdicts on two counts, the jury understood its duty to acquit if the state failed to

prove every element of the crime. See id. 151, 153 (finding Petitioner not guilty as to

Counts 3 and 5). Second, Petitioner fails to demonstrate, in light of the entire record and

the strength of the evidence against him, that the prosecutor’s questions, either on direct or

cross-examination, and the prosecutor’s fair comments on the evidence during closing

                                              20
argument “so infected” his trial as to deny him due process. As a result, the Court denies

habeas relief on Ground 4.

         E.     Ineffective assistance of trial counsel (Ground 5)

         Next, Petitioner claims trial counsel was ineffective in two respects: (1) by failing

to renew pretrial objections to the admission of other crimes evidence, and (2) by failing

to object to the prosecutor’s inappropriate “spaghetti” analogy. Doc. 1, at 13; Doc. 8-1, at

52-57.

         Again, the Court agrees with Respondent that § 2254(d) bars Petitioner’s request

for habeas relief. Doc. 8, at 39-46. The Sixth Amendment provides criminal defendants

with the right to the effective assistance of counsel. U.S. Const. amend. VI; Strickland v.

Washington, 466 U.S. 668 (1984). Under Strickland, a defendant alleging ineffective

assistance of counsel must show that counsel’s performance was deficient and that

counsel’s deficient performance resulted in prejudice. 466 U.S. at 692. Here, applying

Strickland, the OCCA determined counsel’s performance was not deficient in either respect

alleged by Petitioner. Before addressing Petitioner’s ineffective-assistance-of-counsel

claim, the OCCA determined (1) that the trial court properly admitted other crimes

evidence and prior consistent out-of-court statements made by both girls, and (2) that the

prosecutor’s challenged remarks were not improper. Doc. 8-4, OCCA Op., at 2-3. Citing

these determinations, the OCCA reasoned that counsel’s failure to object to the admission

of either the challenged evidence or the prosecutor’s remarks did not constitute deficient

performance. Id. at 4.

         Because the OCCA applied Strickland, Petitioner must overcome § 2254(d)’s bar

                                              21
by showing either (1) that the OCCA’s application of Strickland to the facts of his case was

objectively unreasonable or (2) that its decision was based on an unreasonable

determination of the facts. See Pinholster, 563 U.S. at 182; 28 U.S.C. § 2254(d). Petitioner

fails to make either showing. It was entirely reasonable for the OCCA to conclude that

trial counsel did not perform deficiently by failing (1) to object to the admission of

admissible evidence (2) to object to the prosecutor’s permissible remarks. Moreover,

Petitioner neither suggests nor shows that the OCCA made an unreasonable determination

of the facts in addressing this claim. Simply stated, Petitioner cannot overcome the “doubly

deferential” standard that applies when, as here, a state court adjudicates the merits of an

ineffective-assistance-of-counsel claim.   Knowles v. Mirzayance, 556 U.S. 111, 123

(2009); see also Pinholster, 563 U.S. at 190 (noting that federal habeas court must take

“highly deferential” look at counsel’s performance under Strickland through “deferential

lens of § 2254(d)” (quoting Mirzayance, 556 U.S. at 123 n.2, 124)). As a result, the Court

denies habeas relief as to Ground 5.

       F.     Cumulative error (Ground 6)

       Finally, Petitioner claims the cumulative effect of trial errors rendered his trial

fundamentally unfair. Doc. 1, at 14; Doc. 8-1, at 57-58. Finding no error, the OCCA




                                            22
rejected this claim. Doc. 8-4, OCCA Op., at 4.11

       “[I]n the federal habeas context, a cumulative-error analysis aggregates all

constitutional errors found to be harmless and analyzes whether their cumulative effect on

the outcome of the trial is such that collectively they can no longer be determined to be

harmless.” Alverson v. Workman, 595 F.3d 1142, 1162 (10th Cir. 2010) (internal quotation

marks and brackets omitted). However, a cumulative-error analysis is warranted “only if

there are at least two errors.” Lott v. Trammell, 705 F.3d 1167, 1223 (10th Cir. 2013)

(quoting Hooks, 689 F.3d at 1194-95). Like the OCCA, this Court finds no constitutional

errors; thus, the Court denies habeas relief as to Ground 6.

                                      CONCLUSION

       Based on the foregoing analysis, the Court concludes that Petitioner has not

established that he is in custody in violation of the Constitution or laws or treaties of the

United States. 28 U.S.C. § 2254(a). Therefore, the Court denies his petition for a writ of

habeas corpus as to all claims asserted therein.

                               Certificate of Appealability

       Rule 11, Rules Governing Section 2254 Cases in the United States District Courts,



       11
         Respondent argues this claim “must fail for lack of clearly established federal
law.” Doc. 8, at 47. The Tenth Circuit has recognized the existence of a circuit split as to
“whether the need to conduct a cumulative-error analysis is clearly established federal law
under § 2254(d)(1).” Cole v. Trammell, 755 F.3d 1142, 1177 n.14 (10th Cir. 2014)
(quoting Hooks v. Workman, 689 F.3d 1148, 1194 n.24 (10th Cir. 2012)). Nevertheless,
as Respondent acknowledges, see Doc. 8, at 48, the Tenth Circuit treats the cumulative-
error doctrine as clearly established federal law for purposes of habeas review. See Cole,
755 F.3d at 1177 n.14; Darks v. Mullin, 327 F.3d 1001, 1017-18 (10th Cir. 2003).

                                             23
instructs that “[t]he district court must issue or deny a certificate of appealability when it

enters a final order adverse to the [petitioner].” A district court may issue a certificate of

appealability (COA) “only if the [petitioner] has made a substantial showing of the denial

of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court denies a habeas

petition by rejecting the merits of a petitioner’s constitutional claims, the petitioner must

make this showing by “demonstrat[ing] that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

       For the same reasons discussed in the analysis section of this Opinion, the Court

concludes that reasonable jurists would not debate the correctness of this Court’s

assessment of Petitioner’s federal claims. The Court therefore denies a certificate of

appealability as to all claims.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

1.     The Clerk of Court shall note the substitution of Rick Whitten, in place of Jason

       Bryant as party Respondent.

2.     The petition for a writ of habeas corpus (Doc. 1) is denied.

3.     A certificate of appealability is denied.

4.     A separate Judgment shall be entered in this case.

       ORDERED this 15th day of October 2018.




                                             24
